To vacate an order dismissing an attachment against a sheriff and allowing him to amend his return to a capias, and to compel respondent to proceed to determine the amount due under Blow. Stat. Secs. 7326 to 7329, where the writ had been quashed, and defendant discharged in February, 1893, and on error to the Supreme' Court the order of the circuit judge was reversed in February, 1895 (104 M., 42), and where the return set forth that the defendant had been taken and let to bail, and the sheriff insisted that no bail in fact had been taken.
Denied October 27, 1896, with costs.
Respondent cited Barber vs. Smith, 41 M., 138; Kidd vs. Doherty, 59 M., 243.